STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 27, 2015
               Plaintiff-Appellee,

v                                                                  No. 316920
                                                                   Wayne Circuit Court
ANGELO PIERCE,                                                     LC No. 12-008955-FC

               Defendant-Appellant.


Before: CAVANAGH, P.J., and JANSEN and RONAYNE KRAUSE, JJ.

PER CURIAM.

      Defendant appeals by right his jury-trial conviction of second-degree murder, MCL
750.317, for which he was sentenced to 15 to 25 years in prison. We affirm.

        This case arises from a death that occurred on July 15, 2012, in Detroit, Michigan.
Detroit Police Officers Lamont Williams and Chad Smith responded to a hotel room where they
met with defendant. Medics on the scene informed the officers that a woman was deceased.
Officers testified that defendant told them the woman was his girlfriend, Cynthia Johnson.
Defendant stated that he called 911 to report that Johnson was unresponsive. He said that
Johnson was a diabetic who used heroin and possibly crack cocaine.

        The officers testified that defendant told them that he argued with Johnson because he
believed Johnson gave him a sexually transmitted disease. He acknowledged that the argument
led to physical fighting. Defendant stated that Johnson initiated the fight, striking him with her
fist and then with a half of a clothes-hanging rod which the couple had broken out of the closet
during a previous altercation. In response, defendant picked up the other half of the rod and
struck Johnson once in self-defense. He acknowledged additional physical fighting, but
contended that he and Johnson then made up. Defendant then explained to officers that during
the night, Johnson appeared to suffer convulsions, and fell out of the bed twice. According to the
account defendant gave police, Johnson appeared to hit her head during the second fall and she
did not try to get back up. Defendant threw water on Johnson and attempted CPR, but she did
not respond. He then called 911 and dressed Johnson before the medics arrived. Defendant
stated that he was drinking and using drugs during the evening, but did not specify the type of
drugs or state whether Johnson was also using drugs on that night.

      The homicide detective and evidence technician who responded to the scene testified that
Johnson had significant bruising, cuts, lacerations and wounds all over her body. Police took the
                                               -1-
broken closet-rod into evidence along with a knife blade found next to the window ledge. Smith
testified that the twin bed in which defendant claimed he and Johnson slept had no side-railing.

      Assistant Wayne County Medical Examiner Dr. Vaneesh Gupta performed an autopsy on
Johnson’s body and testified as an expert in the field of forensic pathology. He estimated that
Johnson died anywhere from 6 to 24 or more hours before the examination.

        Gupta testified that Johnson sustained multiple blunt-force injuries on her face, head,
chest, abdomen, all four limbs, and back. Gupta also described photos of the inside of Johnson’s
chest cavity showing broken ribs on the right side and lacerations to the liver and kidney, which
bled internally. Gupta stated that the rib fractures could have occurred hours or days before the
autopsy.

        Gupta concluded that Johnson’s death was a homicide caused by blunt-force injuries.
The fatal injuries were the lacerations to the liver and kidney caused by the broken ribs. Gupta
pointed to a “bluish contusion” on the side of Johnson’s chest that corresponded to the fractured
ribs and injured internal organs. Gupta believed the manner of death was homicide because of
the different sizes and ages of the other nonfatal injuries, the rib fractures, and defendant’s
admission of hitting Johnson. Gupta acknowledged that two accidental falls from a bed could
create a blunt-force impact sufficient to fracture the ribs, but stated that homicide through a
“battery of forces” inflicted on Johnson’s body was more likely in light of the circumstances.
Though he was unaware of Johnson’s diabetes at the time of the autopsy, Gupta testified that his
findings regarding the cause and manner of death would not change even accounting for
Johnson’s diabetic condition and possible prior drug use.1

       On appeal, defendant argues that the evidence was insufficient to show that Johnson’s
death was a homicide rather than an accident. We disagree.

        A challenge to the sufficiency of the evidence is reviewed de novo. People v Harverson,
291 Mich. App. 171, 175-176; 804 NW2d 757 (2010). This Court reviews the evidence in a light
most favorable to the prosecution to determine whether a rational jury could have found that the
essential elements of the crime were proven beyond a reasonable doubt. Id.

        To establish second-degree murder, the prosecution must prove (1) a death, (2) caused by
an act of the defendant, (3) with malice, and (4) without lawful justification or excuse for causing
the death. MCL 750.317; People v Smith, 478 Mich. 64, 70; 731 NW2d 411 (2007). Defendant
argues that there was insufficient evidence of causation.

        To warrant a homicide conviction, the defendant’s actions must have proximately caused
the victim’s death. People v Bowles, 234 Mich. App. 345, 349-350; 594 NW2d 100 (1999), citing
People v Clark, 171 Mich. App. 656, 659; 431 NW2d 88 (1988). However, the defendant’s
conduct need not be the only proximate cause. “[I]t is not necessary that the party convicted of a
crime be the sole cause of that harm, only that he be a contributory cause that was a substantial


1
    A toxicology screen of Johnson’s blood showed no detectable evidence of drug or alcohol use.


                                                -2-
factor in producing the harm. The criminal law does not require that there be but one proximate
cause of harm found. Quite the contrary, all acts that proximately cause the harm are recognized
by law.” People v Bailey, 451 Mich. 657, 676; 549 NW2d 325 (1996). An intervening act
between the defendant’s conduct and the harm to the victim will only sever the defendant’s
criminal liability “where the intervening act is the sole cause of the harm.” Id. at 677.

        Sufficient evidence was presented to enable a rational trier of fact to determine beyond a
reasonable doubt that defendant’s conduct caused Johnson’s death and that the manner of death
was a homicide. Gupta testified as an expert pathologist that Johnson’s death was a homicide
caused by blunt-force injuries. The fatal injuries were lacerations to the liver and kidney caused
by Johnson’s fractured ribs. The prosecution presented autopsy photographs depicting the many
bruises, contusions, abrasions, and lacerations covering Johnson’s body. Gupta explained that
those marks resulted from the application of blunt-force trauma, and pointed out the specific
contusion corresponding to the broken ribs and the damaged internal organs.

       Defendant argues that the causation evidence was insufficient because Gupta
acknowledged that Johnson could have broken her ribs falling out of bed. Officers testified,
however, that defendant admitted he had a physical altercation with Johnson and that he struck
her with the closet rod. Based on defendant’s admission, as well as the different ages and sizes
of Johnson’s wounds, Gupta stated that the fatal rib fracture was more likely caused by the
application of a “battery of forces” to Johnson’s body rather than an accidental fall. The jury
was free to credit Gupta’s opinion over defendant’s assertion that Johnson merely fell off the
bed. Conflicts in the evidence are for the factfinder to resolve, and the jury was “free to believe
or disbelieve, in whole or in part, any of the evidence presented.” People v Perry, 460 Mich. 55,
63; 594 NW2d 477 (1999). This Court will not reassess credibility determinations or the
inferences drawn therefrom on appeal. People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158
(2002); People v Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748 (1992).

        Viewed in a light most favorable to the prosecution, the evidence was sufficient for the
jury to conclude that the elements of second-degree murder were proven beyond a reasonable
doubt.

       Affirmed.

                                                            /s/ Mark J. Cavanagh
                                                            /s/ Kathleen Jansen
                                                            /s/ Amy Ronayne Krause




                                                -3-